PER CURIAM.
Allan J. Culver, Jr., appeals from the district court’s order: (1) dismissing as untimely his appeal from the bankruptcy court’s order denying his motion for appointment as counsel to the debtor in the underlying bankruptcy proceeding; and (2) affirming the bankruptcy court’s order denying his motion for allowance of counsel fees. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Culver v. Musika, Nos. CA-03-476-AMD; BK-93-55035-JFS (D.Md. May 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED